DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication interface” in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
“The communication interface” in claim 12 is read as the item 120 in Fig.1 (paragraph 26).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Claim Rejections - 35 USC § 103 for claims 1-2, 4-9 and 11-14 has withdrawn with respect to the arguments received on January 17, 2022. 
Allowable Subject Matter
Claims 1-2, 4-9 and 11-14 are allowed.
     The closest prior art, namely, Asai’12 (US 2012/0081745) and Xiao’157 (US 2015/0199157) fails to teach “control the display to display one or more devices having a better condition for performing the particular process than the target device even though the target device is capable of performing the particular process, wherein when determining that the second device is uncapable of performing the particular process, cause the display to display a screen having a restoring button and a device re- 2selection button, the restoring button for selecting the first device and the device re-selection button for selecting another of the plurality of devices.” along with all the other limitations as required by independent claim 1.
     The closest prior art, namely, Asai’12 (US 2012/0081745) and Xiao’157 (US 2015/0199157) fails to teach “control the display to display one or more devices having a better condition for performing the particular process than the target device even though the target device is capable of performing the particular process, wherein when determining that the second device is uncapable of performing the particular process, cause the display to display a screen having a restoring button and a device re- 2selection button, the restoring button for selecting the first device and the device re-selection button for selecting another of the plurality of devices.” along with all the other limitations as required by independent claim 12.
     The closest prior art, namely, Asai’12 (US 2012/0081745) and Xiao’157 (US 2015/0199157) fails to teach “control the display to display one or more devices having a better condition for performing the particular process than the target device even though the target device is capable of performing the particular process, wherein when determining that the second device is uncapable of performing the particular process, cause the display to display a screen having a restoring button and a device re- 2selection button, the restoring button for selecting the first device and the device re-selection button for selecting another of the plurality of devices.” along with all the other limitations as required by independent claim 13.
“control the display to display one or more devices having a better condition for performing the particular process than the target device even though the target device is capable of performing the particular process, wherein when determining that the second device is uncapable of performing the particular process, cause the display to display a screen having a restoring button and a device re- 2selection button, the restoring button for selecting the first device and the device re-selection button for selecting another of the plurality of devices.” along with all the other limitations as required by independent claim 14.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 

/HUO LONG CHEN/Primary Examiner, Art Unit 2674